ORDER
STEVEN R. FRENCH of CRANFORD, who was admitted to the bar of this State in 2002, having pleaded guilty in the Court of Common Pleas of Wayne County, Commonwealth of Pennsylvania, to one charge of robbery—demand money from a financial institution, a felony, in violation of 18 Pa.C.S. § 3701(a)(l)(vi), and good cause appearing;
It is ORDERED that pursuant to Rule 1:20—13(b)(1), STEVEN R. FRENCH is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
ORDERED that STEVEN R. FRENCH be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that STEVEN R. FRENCH comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that all funds, if any, currently existing or hereinafter deposited in any New Jersey financial institution maintained by STEVEN R. FRENCH pursuant to Rule 1:21-6 be restrained from disbursement except on application to this Court, for good *277cause shown, and shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending the further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this state.